           Case 6:20-cv-00192-WWB-DCI
Filing # 102804721                       Document
                    E-Filed 02/05/2020 02:50:02 PM1 Filed 02/05/20 Page 1 of 7 PageID 1


                                                              IN THE CIRCUIT COURT FOR THE
                                                              NINTH JUDICIAL CIRCUIT IN AND
                                                              FOR ORANGE COUNTY, FLORIDA

                                                              Case No. 2018-CA-010630-O

         KATHLEEN M. BONCZYK,

                  Plaintiff,

         v.

         JULIAN KEITH LEVENE,
         MARTIN GLOVER,
         JOHN WARDLE,
         JEAN MARIE CARROLL,
         RICHARD ENGLAND and
         CADIZ MUSIC AND DIGITAL LTD,

                  Defendants.

         __________________________________/

           NOTICE TO ADVERSE PARTIES OF REMOVAL OF ACTION TO THE UNITED
         STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA UNDER 28
                               U.S.C. § 1332, 1441 and 1446

                  PLEASE TAKE NOTICE, pursuant to 28 U.S.C. § 1446(d), that on January 22, 2020,

         Defendants, JOHN WARDLE (“Wardle”), RICHARD ENGLAND (“England”), and CADIZ

         MUSIC AND DIGITAL LTD. (“Cadiz”) (collectively “Defendants”), by and through his

         undersigned counsel, filed a Notice of Removal of this Action in the United States District Court

         for the Middle District of Florida, and thereby removed the case styled KATHLEEN M.

         BONCZYK v. JULIAN KEITH LEVENE, et al., Case Number 2018-CA-010630-O, to Federal

         Court.

                  A copy of the Notice of Removal is attached hereto, and is served and filed herewith.
 Case 6:20-cv-00192-WWB-DCI Document 1 Filed 02/05/20 Page 2 of 7 PageID 2



                                                Respectfully submitted,

                                                WOLFE LAW MIAMI, P.A.
                                                Counsel for Defendants Wardle,
                                                England and Cadiz
                                                175 SW 7th Street, Suite 2410
                                                Miami, FL 33130
                                                Richard C. Wolfe, Esq.
                                                Florida Bar No. 355607
                                                Rwolfe@wolfelawmiami.com

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the above and foregoing was
furnished via electronic mail on the 23rd day of January 2020 to:

CPLS, P.A.
201 East Pine Street, Suite 445
Orlando, FL 32801
Tel 407-647-7887
Fax 407-647-5396
www.cplspa.com
CPLS File No. 3065-1

ALBERTO E. LUGO-JANER, Esq.
Florida Bar Number 0972592
alugo-janer@cplspa.com
Counsel for Plaintiff

                                                       _/s/_Richard Wolfe___
                                                       Richard Wolfe
                                                       Attorney
 Case 6:20-cv-00192-WWB-DCI Document 1 Filed 02/05/20 Page 3 of 7 PageID 3



                                                    IN THE CIRCUIT COURT FOR THE
                                                    NINTH JUDICIAL CIRCUIT IN AND
                                                    FOR ORANGE COUNTY, FLORIDA

                                                    Case No. 2018-CA-010630-O


KATHLEEN M. BONCZYK,

        Plaintiff,

v.

JULIAN KEITH LEVENE,
MARTIN GLOVER,
JOHN WARDLE,
JEAN MARIE CARROLL,
RICHARD ENGLAND and
CADIZ MUSIC AND DIGITAL LTD,

        Defendants.

__________________________________/

     DEFENDANTS WARDLE, ENGLAND, AND CADIZ‘S NOTICE OF REMOVAL OF
       ACTION TO THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
        DISTRICT OF FLORIDA UNDER 28 U.S.C. § 1441(b) AND 28 U.S.C. § 1332
                               (DIVERSITY)

        Defendants, JOHN WARDLE (“Wardle”), RICHARD ENGLAND (“England”), and

CADIZ MUSIC AND DIGITAL LTD. (“Cadiz”) (or collectively “Defendants”), by and through

undersigned counsel, hereby invoke this Court’s jurisdiction under the provisions of 28 U.S.C. §§

1332 and 1441(b) and removes this action from state court to federal court pursuant to 28 U.S.C.

§ 1446. In support thereof, Defendants assert as follows:

                                STATEMENT OF THE CASE

1.      On September 28, 2018, Plaintiff KATHLEEN M. BONCZYK, (hereinafter “Plaintiff” or

“Bonczyk”) commenced an action in the Circuit Court for the Ninth Judicial Circuit in and for

Orange County, Florida styled KATHLEEN M. BONCZYK v. JULIAN KEITH LEVENE., Case
    Case 6:20-cv-00192-WWB-DCI Document 1 Filed 02/05/20 Page 4 of 7 PageID 4



Number 2018-CA-010630-O (“State Court Action”). On September 18, 2019, Plaintiff filed an

amended complaint, adding Wardle, England, Cadiz, and Martin Glover (“Glover”) as parties to

the lawsuit. On November 19, 2019, Plaintiff filed a second amended complaint, adding Jean

Marie Carroll (“Carroll”) to the lawsuit. A true and correct copy of the civil action summons and

complaint in the State Court Action are attached hereto as Exhibit “A” and Exhibit “B”,

respectively.

2.         Plaintiff asserts eight (“8”) causes of action in the State Court Action, all of which are

alleged against all Defendants, except for Count 1 and one count for injunction: (i) Breach of

Contract; (ii) Tortious Interference; (iii) Conspiracy; (iv) Fraudulent Inducement; (v)

Misappropriation; (iv) Breach of Contract; and two counts for Injunction.

                                 BASIS FOR REMOVAL JURISDICTION

3.         Diversity jurisdiction exists if there is “complete diversity between all named plaintiffs and

all named defendants, and no defendant is a citizen of the forum state.” Lincoln Prop. Co. v. Roche,

546 U.S. 81, 84 (2005).

4.         The amount in controversy must also exceed $75,000.00. See U.S.C. § 1332(a).1

5.         Although not directly included as a cause of action, the Complaint contains controversy

involving copyright infringement, which is a federal issue. On page one of the second amended

complaint, Plaintiff specifically states that Defendants engage in “infringing activities relative to

Plaintiff’s property, including property owned by copyright.” See Exhibit “B”, Second Amended

Complaint page 1, ¶1.

6.         This Court has jurisdiction over this matter under 28 U.S.C. § 1332(a), because the parties

are completely diverse, and the amount in controversy exceeds $75,000.00.



1
    Defendants will be filing a declaration regarding same.
 Case 6:20-cv-00192-WWB-DCI Document 1 Filed 02/05/20 Page 5 of 7 PageID 5




                               DIVERSITY OF CITIZENSHIP

7.     Plaintiff’s Citizenship. The sole Plaintiff is a resident of Orange County, Florida. See

Exhibit “B”, Second Amended Complaint page 2, ¶3. Plaintiff is the only party to this Lawsuit

who resides in Orange County, Florida.

8.     Defendant Levene is a resident of England, which Plaintiff admits. See Exhibit “B”,

Second Amended Complaint page 2, ¶4.

9.     Defendant Glover is a resident of England, which Plaintiff admits. See Exhibit “B”,

Second Amended Complaint page 3, ¶10.

10.    Defendant Wardle is a resident of England, which Plaintiff admits. See Exhibit “B”,

Second Amended Complaint page 3, ¶12.

11.    Defendant Carroll is a resident of England, which Plaintiff admits. See Exhibit “B”,

Second Amended Complaint page 3, ¶14.

12.    Defendant England is a resident of England, which Plaintiff admits. See Exhibit “B”,

Second Amended Complaint page 3, ¶15.

13.    Defendant Cadiz’s office is located in England. Plaintiff admits that many of the actions

taken by Defendant England, were done in an official capacity as director and owner of Cadiz,

and on behalf of Cadiz, who resides and works in England. See Exhibit “B”, Second Amended

Complaint page 3, ¶15-17.

                               AMOUNT IN CONTROVERSY

14.    The amount in controversy requirement is also met. In general, the amount in controversy

for jurisdictional purposes is determined by the amount of damages or the value of the property
    Case 6:20-cv-00192-WWB-DCI Document 1 Filed 02/05/20 Page 6 of 7 PageID 6



that is the subject of the action. Hunt v. Washington State Apple Advertising Comm’n, 432 U.S.

333, 347-348 (1977).

15.        Here, Plaintiff seeks damages in excess of $15,000. See Exhibit “B”, Second Amended

Complaint page. 1, ¶1. However, the intellectual property at issue is valued well over than

$75,000.00, and should Plaintiff’s injunctions somehow be granted, Defendant’s losses would far

exceed $75,000.00.2

     ALL PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN SATISFIED

16.        Removal to Proper Court. Pursuant to 28 U.S.C. § 1446(a), Defendants are filing this

Notice of Removal in the Federal Court embracing the State Court where the State Court Action

is pending, which is Orange County, in Orlando, Florida.

17.        Removal is timely. An attempt at Service, under the Hague Convention occurred on

January 6, 2020. Rather than contest that service, the Defendants will proceed as though it was

valid. This action has been removed within thirty (30) days after receipt of the Complaint, in

accordance with the time period mandated by 28 U.S.C. § l446(b).

18.        Pleadings and Process. Defendant will be served with process, pleadings or orders, other

than the Summons and Complaint as soon as this case is transferred to Federal Court which will

be attached thereto as Ex. “A” and Ex. B”, respectively. Accordingly, Defendant does not attach

further documents pursuant to 28 U.S.C. § 1446(a).

19.        Consent to Removal. Defendants Wardle, England, and Cadiz consent to the removal of

this action. According to the docket, Levene (may) have been served via publication (but no default

is entered). It does not appear that Carroll or Glover were served.




2
    Defendants will be filing a declaration confirming same.
 Case 6:20-cv-00192-WWB-DCI Document 1 Filed 02/05/20 Page 7 of 7 PageID 7



20.    Notice. Written notice of the filing of this Notice of Removal will be promptly served upon

Plaintiff. Defendant will also promptly file a copy of this Notice with the Clerk of the Circuit Court

for the 9th Judicial Circuit in and for Orange County, Florida.



                                          CONCLUSION

21.    By this Notice of Removal and the associated attachments, Defendants waive any

objections they may have as to service, but not as to jurisdiction or venue, or any other defenses

or objections he may have to this action. Defendants intend no admission of fact, law or liability

by this Notice, and expressly reserve all defenses, motions and/or pleas. Defendants pray that the

State Court Action be removed to Federal Court, that all further proceedings in the state court be

stayed, and that Defendants receive all additional relief to which he is entitled.


DATED: January 23, 2020                                       Respectfully submitted,

                                                              WOLFE LAW MIAMI, P.A.
                                                              Counsel for Defendant Wardle,
                                                              England and Cadiz
                                                              175 SW 7th Street, Suite 2410
                                                              Miami, FL 33130
                                                              Richard C. Wolfe, Esq.
                                                              Florida Bar No. 355607
                                                              Rwolfe@wolfelawmiami.com
